DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-3, 5-14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Barton discloses: a scintillator (pg.2  para. before last) to emit scintillating light in response to absorbing radiation; a photosensor (pg.2 para. before last, Silicon photomultiplier) to generate an electronic pulse in response to receiving the scintillating light, wherein the photosensor is on a first plane (pg.2  para. before last) and wherein the photosensor is a SiPM, and a reflector adjacent a periphery of the photosensor (pg.2  3rd para.), wherein the reflector surrounds the photosensor and wherein the reflector is on the first plane (pg.2  3rd para.). Kim discloses: the SiPM comprising a quenching resistor (para. [0037]). 
The prior arts fail to teach, disclose, suggest or make obvious: the apparatus has a delta pulse height resolution between 0.1% and 1.9%”.
Regarding independent claim 11, the prior arts fail to teach, disclose, suggest or make obvious: the pulse height resolution of less than 7.5% for a Cs-137 isotope 662 keV.
Regarding independent claim 19, the prior arts fail to teach, disclose, suggest or make obvious: producing a pulse height resolution of less than 7.5% for a Cs-137 isotope 662 keV.
Claims 2-3, 5-10, 12-14, 16-18, 20 are allowed on the same basis as independent claims 1, 11 and 19 for dependency reasons.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached on Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884